 

 

 

 

Case 2:20-mj-00304 Document 1 Filed on 01/27/20 in TXSD Page 1 of 3 vo

AO 91 (Rev. 11/11) Criminal Complaint ,

|

UNITED STATES DISTRICT COURT

l United slates Vous
; Southern District of Texas

 

 

for the JAN 27 2020
Sourhems Dastrict of fexs David J. Bradley, Clerk of Court

United States of America )
Vv. )

) Case No. -AO- 30 Mm

Jose Miguel ZUNIGA C a Y
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of 1/24/2020 in the county of Nueces in the
Southern District of Texas , the defendant(s) violated:

Code Section Offense Description
21 U.S.C § 841 (a) (1) Knowingly, intentionally, ‘and unlawfully

possess with intent to distribute a
controlled substance in Schedule II of
the Controlled Substance Act of 1970, to
wit: 5.34 kilograms of methamphetamine

This criminal complaint is based on these facts:

See Attachment A

Continued on the attached sheet.

Nickolgs Charrier, Special Agept _-—>

Byinted name and title
Sworn to before me and signed in my presence. cA
Date: No ert 2 ? 2ZCAC

Complainant's signature

 

Jhdge's OK.

City and state: Corpus Christi, TX fason B. Libby, US M ate OE mage
a
Printed hame and title
Case 2:20-mj-00304 Document 1 Filed on 01/27/20 in TXSD Page 2 of 3

ZUNIGA, Jose Miguel

ATTACHMENT “A”

On January 23, 2020, Drug Enforcement Administration (DEA) Special Agent (SA) Nickolas
Charrier and Texas Department of Public Safety (DPS) Criminal Investigation Division (CID)
SA Jeffrey Smithwick received information from a Source of Information, hereinafter referred to
“SOI” that a shipment of methamphetamine from Mexico would be delivered to Jose Miguel
ZUNIGA in Corpus Christi, Texas.

On that same date, DEA and DPS established surveillance on ZUNIGA where ZUNIGA was
located at a business called Grecia’s Party Room, in Corpus Christi, Texas. ZUNIGA was
spotted outside the bar. ZUNIGA appeared to be waiting for someone. At approximately 7:23pm,
agents saw a Chevrolet Suburban arrive at the location. The Suburban was registered out of
Eagle Pass, Texas. Agents saw the driver, hereinafter referred to as HM1, get out of the vehicle
and retrieve one or two buckets from the back of the Suburban and carry them into Grecia’s
Party Room. Agents know from recent seizures in the Corpus Christi area that one common
method of shipment of liquid methamphetamine is inside paint buckets. The size of the buckets
carried into the bar appeared to be 5 gallon size paint buckets. A short time after this, agents and
officers observed ZUNIGA’s known vehicle depart from the area and drive directly to a location
in Corpus Christi, Texas, which agents and officers know from SOI to be a location that

ZUNIGA stores illegal drugs.

After the Suburban left the bar, Officers traffic stopped the Suburban for an equipment violation.
It was operated HM1. HM1 gave officers consent to search the vehicle and officers found two
(2) bundles of a large amount of U.S. currency wrapped in clear cellophane. HM1 was detained
and transported to DPS CID for interview and processing. Texas DPS CID Agent Smithwick
issued Miranda Warnings to HM1, which HM1 acknowledged by signing a Miranda Warnings
document. HM1 was asked about the buckets he brought into the bar. HM] denied bringing any
buckets into the bar. HM1 stated that he was hired by an individual located in Piedras Negras,
Mexico, to drive to Corpus Christi, Texas, to retrieve a large amount of money from an address
there. HM1 would be paid a percentage of the money he retrieved, which he was told would be
approximately $45,000.

_ HMI stated that he did not know what the money was from, but believed it was likely from

illegal activity. HM1 was supposed to deliver the money to an individual in Eagle Pass, Texas,
and believed the money would then make its way back to the individual in Piedras Negras,
Mexico.

On January 24, 2020, DEA obtained Federal Search Warrants for ZUNIGA’s drug storage
residence, as well as ZUNIGA’s personal residence, both located in Corpus Christi, Texas. At
the drug storage residence, agents and officers located approximately ten (10) bundles of
methamphetamine that were concealed inside a speaker box located in the trunk of a white 1998
Chevrolet 2-door vehicle registered to ZUNIGA’s wife.

 
Case 2:20-mj-00304 Document 1 Filed on 01/27/20 in TXSD Page 3 of 3

Before agents were able to execute the search warrant at ZUNIGA’s personal residence, agents
saw ZUNIGA leave his residence in his vehicle at a high rate of speed as if fleeing from
someone. ZUNIGA drove through stop signs and drove erratically, almost striking a citizen as he
left the area. Agents chose not to pursue ZUNIGA due to his unsafe driving, for fear that
someone may be hurt.

Agents spoke with ZUNIGA on the phone after the execution of the search warrant at
ZUNIGA’s drug storage residence. Agents did not tell ZUNIGA anything about what was found
at that address; however, ZUNIGA told agents that the agents needed to guarantee that he would
get a bond if arrested, because he would be dead because of this. Agents told ZUNIGA that he
needed to return to his residence, but ZUNIGA did not do so.

Agents and officers then executed the search warrant at ZUNIGA’s personal residence. Agents
and officers located two (2) loaded hand guns, two (2) police scanner radios (one of which was
on and actively tuned to the Corpus Christi Police Department Gang Task Force channel to listen
to law enforcement communications in real time) and multiple drug ledgers. ZUNIGA is a
convicted felon, and currently on federal supervised release for the offense of possession with
intent to distribute heroin, in cause number C-13-646 in the Corpus Christi Division of the
Southern District of Texas.

Assistant United States Attorney Michael Hess accepted the federal prosecution of Jose Miguel
ZUNIGA. The amount of methamphetamine recovered (5.34 kilograms, approximate gross
weight), as well as the weapons and drug ledgers, lead agents to believe that ZUNIGA intended

to distribute the methamphetamine.

Nickolas Charrier, Special Agent
Drug Enforcement Administration

Sworn to before me and signed in my presence. Vs Lk,

Biv on B. Libby
pri States Magistrate J Cpa

 

 

 

 
